                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division




IN RE: MOTION TO PARTIALLY                              Case No. 3:I8-sw-180
UNSEAL APPLICATION,SEARCH
 WARRANT AND AFFIDAVIT IN
SUPPORT THEREOF




        GOVERNMENT'S MOTION TO PARTIALLY UNSEAL APPLICATION,
            SEARCH WARRANT AND AFFIDAVIT IN SUPPORT THEREOF

        Pursuant to Rule 49(B)of the Local Criminal Rules for this Court and the general

provisions of 18 U.S.C. § 3509, the United States, by and through its attorneys,

G.Zachary Terwilliger, United States Attorney, and Brian R. Hood, Assistant United States

Attorney, hereby moves the Court to issue an order unsealing the application for search warrant

and search warrant, and partially unsealing both the affidavit for search warrant and the

government's memorandum in support of this motion for the limited purpose of providing copies

to counsel for the defendant subject to an accompanying protective order, in the above-captioned

case.



        WHEREFORE,it is requested that this Motion be granted.



                                             Respectfully submitted,

                                             G. Zachary Terwilliger
                                             United States Attoflney


                                      By:
                                             Brian R. Hood
                                             Assistant United States Attorney
